DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-50 are pending in this application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-14, 18, 25-35, 40-43, 44, 45, 48, drawn to an in vitro method for differentiating pluripotent stem cells, comprising promoting NFIA signaling in a population of cells expressing one or more neural stem cell (NSC) marker to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell markers, and (claim 48) a population of in vitro differentiated cells, wherein at least about 50% of the population of cells express one or more NSC markers and wherein less than about 25% of the population of cells express one or more stem cell marker,  and a population of in vitro differentiated cells expressing at least about 10% one or more glial competent cell marker and/or one or more astrocyte marker, wherein said differentiated cell population is derived from the method of claim 1 (claim 44) and a composition comprising the population of claim 44, classified in A61K 35/30, classified in C12N 5/0622, and C12N 2510/15, for example.

II. Claims 15, 16, 50 drawn to an in vitro method for differentiating stem cells, comprising exposing a population of stem cells to one or more inhibitor of SMAD signaling, and exposing the cells to fetal bovine serum, to obtain a cell population comprising at least about 10% differentiated cells expressing one or more astrocyte , classified in C12N 5/0622, for example.

III. Claim 17, 19-24, 49 drawn to an in vitro method for differentiating pluripotent stem cells, comprising lengthening G1 phase of the cell cycle of a population of cells expressing one or more neural stem cell marker to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell marker, and (claim 49) a population of in vitro differentiated cells, wherein at least about 50% of the population of cells express one or more glial competent NSC marker or glial competent cell marker, and wherein less than about 25% of the population of cells express one or more marker selected from the group consisting of stem cell markers, NSC markers, and neuronal markers classified in C12N 2501/405, for example.

IV. Claims 36-39, drawn to an in vitro method for differentiating stem cells, comprising exposing a population of stem cells to an effective amount of one or more inhibitor of SMAD signaling, and exposing the cells to an effective amount of one or more activator of retinoic acid (RA) signaling (“RA activator”) and an effective amount of one or more activator of Sonic hedgehog (SHH) signaling (“SHH activator’), to obtain a cell population comprising at least about 10% differentiated cells expressing one or more spinal cord progenitor markers, classified in C12N 2501/41, for example.


V. Claim 46, drawn to a method of treating a neurodegenerative disorder, or reducing damage from a neurological injury, in a subject, comprising administering an effective amount of the population of claim 44 to a subject in need thereof, classified in A61K 35/30, for example.

VI. Claim 47, drawn to a kit, classified in C12N 2501/15155, 235, for example. 

The inventions are independent or distinct, each from the other because:


Inventions I - IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different 

For example, Group I claims are directed to an in vitro method for differentiating pluripotent stem cells, comprising promoting NFIA signaling in a population of cells expressing one or more neural stem cell marker to obtain a cell population comprising at least about 10% differentiated cells expressing one or more glial competent cell marker, whereas the claims of Group II are directed to an in vitro method for differentiating stem cells, comprising exposing a population of stem cells to one or more inhibitors of SMAD signaling, and exposing the cells to fetal bovine serum, to obtain a cell population comprising at least about 10% differentiated cells expressing one or more astrocyte marker.  Group I utilizes promoting NFAI signaling to obtain cells expressing glial competent cell markers while Group II utilizes an inhibitor of SMAD to obtain cells expressing astrocyte markers.  Groups I and II thereby demonstrate different methods and different end results. 

Group III differs from both Groups I and II in that Group III obtains cells expressing one or more glial competent cell makers by lengthening the G1 phase of the cell cycle, a process not included in either Group I or Group II.  

Group IV differs from Groups I-III in that Group IV obtains a cells exposed to inhibitors of SMAD signaling, to an effective amount of one or more activators of retinoic acid (RA) signaling (“RA activators”) and to an effective amount of one or more activators of Sonic hedgehog (SHH) signaling (“SHH activator’), to obtain a cell population expressing one or more spinal cord progenitor markers, a procedure and an end result not found in Groups I-III.

Therefore, Groups I-IV have different designs, modes of operation and end results.
 Inventions I-IV and V are related as products and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) 

Inventions VI  (the kit) and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, process for using the product can be practiced with each growth factor individually and not provided as the package, a materially different “product.”  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;	
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632